3:18-cv-03142-SEM-TSH # 45-3   Page 1 of 3
                                                                 E-FILED
                                    Thursday, 14 March,C
                                          EXHIBIT        2019 03:59:58 PM
                                            Clerk, U.S. District Court, ILCD
3:18-cv-03142-SEM-TSH # 45-3   Page 2 of 3




                                  s/Travis Cooley


                               s/Julie Houston
3:18-cv-03142-SEM-TSH # 45-3   Page 3 of 3
